Citation Nr: 1200055	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  11-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder with a depressive disorder, currently evaluated as 50 disabling.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active duty service from January 1952 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 50 percent for his posttraumatic stress disorder with depressive disorder.  He also seeks entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

In regards to the claim for an increased evaluation for the service connected PTSD, the Veteran was afforded a VA examination in May 2010.  In an April 2011 letter, the Veteran's attorney stated that the appellant continues to attend psychological meetings every Friday at the Brick Outpatient Clinic under the care of Dr. F. Harris and asked that the continued need for treatment be considered in the adjudication of his claim.

The attorney's April 2011 letter raises two issues regarding the claim on appeal.  First, it appears there are outstanding treatment records which are relevant to the claim at hand.  Moreover, the attorney's letter arguably indicate that the Veteran's disability has worsened since the VA examination of May 2010.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  In order to ensure due process, on remand, the RO should obtain the outstanding treatment records and the Veteran must be afforded a new VA examination to determine the current level of severity of the service connected PTSD.

Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned issue is inextricably intertwined and must be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  This issue must also be readjudicated in light of the grant of service connection for tinnitus in a rating decision of March 2011.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain all outstanding VA treatment records for the service connected PTSD since September 2010 including any treatment at the Brick Outpatient Clinic and associate them with the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a psychiatric VA examination to determine the severity of his posttraumatic stress disorder.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest worksheet for evaluating psychiatric disorders the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress and depressive disorders.  If any other psychiatric disorder is diagnosed the examiner must attempt to differentiate symptoms related to that disorder from those symptoms caused by the service connected posttraumatic stress and depressive disorders.  If the symptoms cannot be differentiated the examiner must explain why.  The examiner must provide an opinion concerning the degree of social and industrial impairment resulting from posttraumatic stress disorder, to include whether posttraumatic stress disorder renders him unemployable. 

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress and depressive disorders alone, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided 

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must undertake any additional development necessary based on the additional evidence of record, and readjudicate the remaining claim on appeal, including the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



